DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/19/2020. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/19/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Jeon in view of Khadloya does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant/s state/s the amendment to the claims makes the claim definite, therefore, the rejection of 35 U.S.C. 112(b) should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In response to Argument 2, Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1, 2, 5, 11, 12, 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The Examiner has withdrawn the rejections for 35 USC § 112 in response to Applicants amendments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-20 are allowed since the closest prior arts are  
Jeon (U.S. Patent Pub. No. 2019/0020823, hereafter referred to as Jeon) in view of Khadloya etal (U.S. Patent Pub. No. 20190259284, hereafter referred to Khadloya), Bandlamudi et al (U.S. Patent Pub. No. 2016/0381282, hereafter referred to as Bandlamudi), Velozo et al (U.S. Paten Pub. No. 2017/0103256). 
However, when looking at all the available prior arts, none teach that generate a third image including the second object from a second time point different from the first time point through the second imaging device, extract partial area corresponding to the second object from the third image, based at least partially on the object recognition information or the detected motion, the partial area corresponding to the second object being smaller than the third image, and transmit the partial area corresponding to the second object and the object recognition information to the external server through the communication circuit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 3/27/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665